Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145166                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145166
                                                                    COA: 308526
                                                                    Calhoun CC: 2007-000709-FC
  TIMOTHY VAUGHN BROWNELL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 8, 2012 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2012                  _________________________________________
           h0917                                                               Clerk